



Exhibit 10.15
RESTRICTED STOCK UNIT AWARD AGREEMENT


TO:     


 
THIS AGREEMENT (the “Agreement”) is made effective as of (the “Grant Date”),
between KEMET Corporation, a Delaware corporation (the “Company”), and the
individual whose name is set forth above, who is a Director of the Company (the
“Recipient”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the KEMET Corporation Omnibus Incentive Plan (the “Plan”), and
the terms of the Plan are hereby incorporated by reference and made a part of
this Agreement.
In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:
1.Grant of the Restricted Stock Units. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants to the Recipient 10,000
Restricted Stock Units (hereinafter called the “Units”). The Units shall vest
and become nonforfeitable in accordance with Section 2 below. The grant of Units
made under this Agreement is referred to as the “Units Award.”
2.Vesting. The Units are vested and non-forfeitable on the date of grant.
3.Settlement. Within thirty (30) days after the date on which the Units vest,
the Company will issue to Recipient or Recipient’s legal guardian or
representative (if applicable) one share of Restricted Stock for each vested
Unit; provided, however, that the Company shall delay such issuance until the
date (the “Deferral Date”) identified by the Recipient in his or her written
election (in the form attached hereto) delivered to the Company on or before the
Grant Date. At the Recipient’s option, the Deferral Date shall either be (a) a
fixed date that is after the Vesting Date or (b) the date on which Recipient’s
service as a Director of the Company is terminated (as long as the termination
qualifies as a “separation from service” under Code Section 409A and the
regulations thereunder). The issuance of shares of Restricted Stock may be in
certificated form or in book entry form, in the Company’s sole discretion, in
either case without restrictive legend or notation (except to the extent
necessary or appropriate under applicable securities laws). The Units shall not
be settled in cash.


1

--------------------------------------------------------------------------------





4.Restrictions on Sale.
(a) Compliance with Equity Ownership Guidelines. Notwithstanding anything else
contained in this Agreement or the Plan, the Recipient agrees not to sell,
transfer, assign or otherwise dispose of any Restricted Stock issued from Units
hereunder, and agrees to place the same restrictions on any permitted transferee
hereunder, until such time as the Company has determined, in its sole discretion
and by written notice to the Recipient, that the Recipient has attained the
targeted minimum ownership interest under Company equity ownership guidelines
applicable to Recipient, and only to the extent that such disposition does not
cause the Recipient to fail to continue to comply with such ownership
guidelines, unless the prior sale is approved in advance by the Committee. Upon
written notice from the Company confirming that the Recipient is in compliance
with the Company’s equity ownership guidelines, subject to Section 10 below, the
Recipient may dispose of his or her Restricted Stock issued from Units hereunder
in excess of targeted minimum ownership requirements.
(b)Subject to the foregoing Section 4(a), and notwithstanding anything else
contained in this Agreement or the Plan, the Recipient agrees not to sell,
transfer, assign or otherwise dispose of any Restricted Stock, and agrees to
place the same restrictions on any permitted transferee hereunder, as long as
the Recipient remains as a Director of the Company; provided, that the Recipient
may make such sales, otherwise in accordance with applicable law, in order to
pay any income tax obligation that the Recipient incurs as a result of the grant
of Restricted Stock hereunder. Following the termination of the Recipient’s
services as a Director, he or she may, beginning 90 days following the date of
termination, dispose of his or her Restricted Stock in accordance with
applicable law; provided, that there shall be no such limitation in the event of
a termination within 24 months after a Change in Control.
5.Rights as a Stockholder. The Recipient shall have no voting or other rights as
a stockholder of the Company until certificates are issued or a book entry
representing such shares has been made and such shares have been deposited with
the appropriate registered book entry custodian.
6.Change in Capitalization. In the event of a dividend or distribution paid in
shares of Common Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 12.2 of the Plan that occurs
prior to settlement, appropriate adjustment shall be made to the Units so that
they represent the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than cash dividends) to which
the Recipient would be entitled if the Recipient had owned, at the time of such
change in capital structure, the shares of Restricted Stock issuable upon
settlement of the Units.
7.Payment of Taxes. The Recipient shall have full responsibility, and the
Company shall have no responsibility (except as may be imposed by applicable
law), for satisfying any liability for any federal, state or local income or
other taxes required by law to be paid with respect to such Units, including
upon the receipt, vesting or settlement of the Units. The Recipient should seek
his or her own tax counsel regarding the taxation of the Units.
8.Limitation on Obligations. Except as provided in Section 6 above, the
Company’s obligation with respect to the Units is limited solely to the delivery
to the Recipient of shares of Restricted Stock upon settlement, and in no way
shall the Company become obligated to pay cash or other assets in respect of
such obligation. In addition, the Company shall not be liable to the Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.


2

--------------------------------------------------------------------------------





9.Transfer of Units Award. Neither this Units Award nor Recipient’s rights under
such award are assignable or transferable except by will or the laws of descent
and distribution, or with the Committee’s consent in accordance with Section
12.3 of the Plan.
10.Securities Laws. Upon the vesting or settlement of any Units, the Company may
require the Recipient to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Units shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
11.Conformity with Plan. The grant of Restricted Stock Units is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. By executing and returning the
enclosed copy of this Agreement, the Recipient acknowledges his or her receipt
of this Agreement and the Plan and agrees to be bound by all of the terms of
this Agreement and the Plan.
12.Rights of Participants. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its stockholders to terminate the
Recipient’s duties as a Director at any time (with or without Cause), nor confer
upon the Recipient any right to continue as a Director of the Company for any
period of time, or to continue his or her present (or any other) rate of
compensation.
13.Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.
14.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
15.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
16.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.
17.Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.
18.Governing Law. THE VALIDITY, CONSTRUCTION, INTER-PRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.


3

--------------------------------------------------------------------------------





19.Notices. Any notice or election to be given to the Company shall be addressed
to the Company in care of its Secretary, and any notice to the Recipient shall
be addressed to him or her at the address stated in the Company’s records.
20.Entire Agreement. This Agreement and the terms of the Plan constitute the
entire understanding between the Recipient and the Company, and supersede all
other agreements, whether written or oral, with respect to the Recipient’s
acquisition of the Restricted Stock Units.
* * * * *




Signature Page to Restricted Stock Unit Award Agreement
Please execute the extra copy of this Agreement in the space below and return it
to the Chief Executive Officer at KEMET Corporation to confirm your
understanding and acceptance of the agreements contained in this Agreement.
Very truly yours,


KEMET Corporation
    


    Name:
Title:






Enclosures:
1.    Extra copy of this Agreement

2.    Copy of the Plan
3.    Deferral Date Election Form




The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.
Dated as of


4

--------------------------------------------------------------------------------





____________________________________






5